Citation Nr: 1215176	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-26 825	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitled to VA disability compensation under 38 U.S.C.A. § 1151 for additional disability, drug induced type 2 diabetes, caused by VA medical treatment.

2.  Entitlement to service connection for athlete's foot.

3.  Entitlement to service connection for type 2 diabetes.

4.  Entitlement to erectile dysfunction to include as secondary to type 2 diabetes.  

5.  Entitlement to service connection for posttraumatic stress disorder. 

6.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.

7.  Entitlement to a total disability rating for compensation based upon individual unemployability.

8.  Entitlement to temporary total disability rating due to VA hospitalization. 

9.  Entitlement to temporary total disability rating for convalescence. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from August 1975 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

According to the Social Security Administration, the Veteran died in March 2012 before a decision by the Board was promulgated on the appeal. 

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal and prior to an appellate decision on the appeal, the Board received notice from the Social Security Administration that the Veteran died in March 2012.  

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death. 38 C.F.R. § 3.211(g). 

As a matter of law, the claim for VA disability compensation under 38 U.S.C.A. § 1151 for additional disability, drug induced type 2 diabetes, caused by VA medical treatment, the claims of service connection for athlete's foot, type 2 diabetes, erectile dysfunction, posttraumatic stress disorder, a psychiatric disorder other than posttraumatic stress disorder, the claim for a total disability rating for compensation based upon individual unemployability, and the claims for a temporary total disability rating for VA hospitalization and for convalescence do not survive the Veteran's death.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  By the Veteran's death, the appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  









Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a). 

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal of the claim for VA disability compensation under 38 U.S.C.A. § 1151 for additional disability, drug induced type 2 diabetes, caused by VA medical treatment, the claims of service connection for athlete's foot, type 2 diabetes, erectile dysfunction, posttraumatic stress disorder, a psychiatric disorder other than posttraumatic stress disorder, the claim for a total disability rating for compensation based upon individual unemployability, and the claims for a temporary total disability rating for VA hospitalization and for convalescence is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


